Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
 1.             The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

          
2.         Claim 28-31 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 28, “the width of the blade tooth of the stationary blade is in the range of about 0.2 mm to about 1 mm” is redundant. This limitation has been already recited in claim 1. Regarding claim 29, “the blade teeth of the stationary blade are spaced by gaps having a width in the range of about .02 mm to about 0.5 mm” has been already recited in claim 1.




Claim Rejections - 35 USC § 102
3.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.       Claim 25-32, 34, 36, and 38-39 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Maichel e al. (2011/0016723), hereinafter Maichel, as provided with the IDS submitted on 11/17/2020. Regarding claim 25, Maichel teaches an electric handheld hair trimmer 1 comprising: a handle (Fig. 1); a drive assembly 21 (including a movement transformer, not shown, inside the handle) in the handle; and a blade assembly 20 configured for operative connection to the drive assembly, the blade assembly comprising: a stationary blade including blade teeth (20’), wherein each blade tooth has a width (b’) in the range (approximately 0.3 mm; last two line of paragraph 0027) of about 0.2 mm to about 1 mm, wherein the blade teeth of the stationary blade are spaced by gaps (M’) having a width in the range of about 0.2 mm to about 0.5 mm. It should be noted that the width (M’)  is between 01 to 0.9 mm. In this case, the width of the gap which is M’-b’ is ,i.e., 0.7-0.3 = 0.4 mm, which is within the range specified in the claim. Regarding claim 1, Maichel also teaches a movable blade including blade teeth (b”), wherein the drive assembly is operable to reciprocate the movable blade relative to the stationary blade; and a guard 3 disposed outward of and extending in proximity to the respective blade teeth (20’, .
              Regarding claim 26, Maichel teaches everything noted above including that the stationary blade and the movable blade together define a cutting plane, the guard extending at least to the cutting plane.  See Figs. 10-6 in Maichel. It should old be noted that the guard 3 extends horizontally and vertically (by protrusions 5; Figs. 5-6) into the cutting plane. 
             Regarding claim 27, Miachel teaches everything noted above including that the guard and the stationary blade define a gap therebetween at the cutting plane that appears to be in a range of about 0.1 mm to about 0.5 mm.  
             Regarding claim 28, as best understood, Miachel teaches everything noted above including that the width of each blade tooth 20´of the stationary blade is in the range of about 0.2 mm to about 1 mm.  
            Regarding claim 29, as best understood, Miachel teaches everything noted above including that the blade teeth 20’ of the stationary blade are spaced by gaps having a width in the range of about 0.2 mm to about 0.5 mm.  
             Regarding claim 30, Miachel teaches everything noted above including that the width (b) of each comb tooth 4 is in the range of about 0.5 mm to about 1.2 mm. The width is approximately 0.7 mm. See paragraph 0029 lines 37-39 and claim 13. 
             Regarding claim 31, Miachel teaches everything noted above including that the comb teeth 4 of the guard 3 are spaced by gaps having a width in the range of 
             Regarding claim 32, Miachel teaches everything noted above including that the guard 3 is V-shaped in cross-section (Fig, 5) and defines an interior space configured to receive the stationary blade and the movable blade.  
              Regarding claim 34, Miachel teaches everything noted above including that the guard extends upward (defined by the direction towards the stationary blade; Fig. 5) and outward past an edge of the stationary blade (claim 12) at an angle relative to a cutting plane of the blade assembly.  
            Regarding claim 36, Miachel teaches everything noted above including that the guard 3 has a thickness in the range of about 0.05 mm to about 6 mm.  It should be noted that the thickness of the stationary blade is 0.1 mm. See claim 10. It appears that the thickness of the protective guard 3 is 5 to 8 times than the thickness of the stationary blade (Fig. 4) or about 0.8 mm, which is within the range set forth above.
           Regarding claim 38, Miachel teaches everything noted above including that  the comb teeth 4 of the guard are spaced apart by gaps (M-b) greater than a width of the blade teeth (20”) of the movable blade such that at least some comb teeth are offset from the blade teeth of the movable blade.  See Fig. 4 in Miachel.
. 

5.       Claim 25-26, 28-29, 32, 34, and 38-39 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated Muros (2,152,815). Regarding claim 25, Muros teaches an electric handheld hair trimmer comprising: a handle 10 (Fig. 3); a drive assembly 33 in the handle; and a blade assembly (11, 26, 28) configured for operative connection to the drive assembly, the blade assembly comprising: a stationary blade 28 including blade teeth 29, wherein each blade tooth has a width in the range (0.010 of an inch which is equal to 0.254 mm; page 2, col. 2, lines 1-10) of about 0.2 mm to about 1 mm, wherein the blade teeth 29 of the stationary blade are spaced by gaps having a width in the range of about 0.2 mm to about 0.5 mm. It should be noted that the spacing or gap between the teeth 29 of the stationary blade is .008 of an inch which is equal to 0.203 mm. It should also be noted that the measurements set forth in Muros are in inches. Although, Muros inadvertently has not put the unit in front of the numbers, it is obvious that the unit is in inches as is evident in a similar patent 2,200,185 by the same inventor in which the measurements are disclosed to be in inches. See page 2, lines 15-42 in the patent 2,200,185. Muros also teaches a movable blade 26 including blade teeth 25, wherein the drive assembly is operable to reciprocate the movable blade relative to the stationary blade; and a guard 11 . 
              Regarding claim 26, Muros teaches everything noted above including that the stationary blade and the movable blade together define a cutting plane, the guard extending at least to the cutting plane.  See Fig. 4 in Muros.
             Regarding claim 28, as best understood, Muros teaches everything noted above including that the width of each blade tooth 29 of the stationary blade is in the range of about 0.2 mm to about 1 mm.  
            Regarding claim 29, as best understood, Muros teaches everything noted above including that the blade teeth 29 of the stationary blade are spaced by gaps having a width in the range of about 0.2 mm to about 0.5 mm.  
             Regarding claim 32, Muros teaches everything noted above including that the guard 11 is V-shaped (at least the top portion where the teeth 12 are located is V-shaped; Figs. 3-4)  in cross-section and defines an interior space configured to receive the stationary blade and the movable blade.  
              Regarding claim 34, Muros teaches everything noted above including that the guard extends upward and outward past an edge of the stationary blade (Figs. 4-5) at an angle relative to a cutting plane of the blade assembly. It should be noted that the angle could also be a zero angle. Claim does not specify a particular angle.  
           Regarding claim 38, Muros teaches everything noted above including that  the comb teeth 12 of the guard are spaced apart by gaps greater than a width of the 
           Regarding claim 39, Muros teaches everything noted above including that the thickness of the stationary blade at an edge defined by the blade teeth is in a range of about 0.02 mm to about 0.07 mm. The thickness of the stationary blade at the edge is .008 inches or about .2032 mm. See page 2, col. 2, lines 1-10 in Muros. 


Claim Rejections - 35 USC § 103
      6.        The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the   
      Basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



7.       Claims 25-36 and 38-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Andis (2,216,797) in view of Maichel. Regarding claim 1, Andis teaches an electric handheld hair trimmer comprising: a handle 25; a drive assembly (72-73) in the handle 25; and a blade assembly (60, 62, 63-65; Figs. 8-10) configured for operative connection to the drive assembly, the blade assembly comprising: a stationary blade 60 including blade teeth (shown in Fig. 15), a movable blade 61 including blade teeth 62, wherein the drive assembly is operable to reciprocate the movable blade relative to the stationary blade; and a guard (63-65) disposed outward of and extending in proximity to the respective blade teeth of .
            Regarding claim 26, Andis teaches everything noted above including that  the stationary blade 60 and the movable blade 61 together define a cutting plane, the guard (63-65) extending at least to the cutting plane.  See Fig. 9 in Andis. It should be noted that the position of guard portion 63 could be varied and adjusted  relative to the cutting plane. 
             Regarding claim 27, Andis teaches everything noted above including that the guard and the stationary blade define a gap therebetween at the cutting plane that appears to be in a range of about 0.1 mm to about 0.5 mm. In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select the gap as specified in the claim, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Furthermore, it would have been an obvious matter of design choice to choose the size of the stationary blade and the guard in a manner that the gap therebetween them would be as specified in the claim, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 
             Regarding claim 28, as best understood, Andis, as modified by Miachel, teaches everything noted above including that the width of each blade tooth 20´of 
            Regarding claim 29, as best understood, Andis, as modified by Miachel, teaches everything noted above including that the blade teeth 20’ of the stationary blade are spaced by gaps having a width in the range of about 0.2 mm to about 0.5 mm. See Figs.1-6 in Miachel.  
             Regarding claim 30, Andis, ad modified by Miachel, teaches everything noted above including that the width (b) of each comb tooth 4 is in the range of about 0.5 mm to about 1.2 mm. The width is approximately 0.7 mm. See paragraph 0029 lines 37-39 and claim 13. See Figs.1-6 in Miachel.  
             Regarding claim 31, Andis, as modified by Miachel, teaches everything noted above including that the comb teeth 4 of the guard 3 are spaced by gaps having a width in the range of about 1 mm to about 2 mm.  The middle distance M between the comb teeth 4 is between 1.65 mm. In this case, the gap between comb teeth is M-b. For example, 1.65-0.5 = 1.15 mm which is within the range specified above. See Figs.1-6 in Miachel.  
             Regarding claim 32, Andis teaches everything noted above including that the guard (63-65) is V-shaped (defined by the angled legs 63 and the base 65; Fig. 8) in cross-section and defines an interior space configured to receive the stationary blade and the movable blade. In addition, it would have been an obvious matter of design choice to make the different portions of the trimmer or specifically the guard   of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

 
             Regarding claim 33, Andis teaches everything noted above including that the guard (62-65) includes a middle portion and comb portions 63 extending from the middle portion along opposed edges of the stationary blade 60.  

            Regarding claim 35, Andis teaches everything noted above including that the angle of the guard appears to be in a range of about 20 degrees to about 45 degrees. In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the angle in the range of 20 degrees to 45 degrees, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
           Regarding claim 36, Andis does not explicitly teach that the thickness of the guard is in the range of about 0.05 mm to about 6 mm.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the thickness of the guard within the range specified above, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
           Regarding claim 38, Andis, as modified by Miachel, teaches everything noted above including that  the comb teeth 4 of the guard are spaced apart by gaps (M-b) greater than a width of the blade teeth (20”) of the movable blade such that at least some comb teeth are offset from the blade teeth of the movable blade.  See Fig. 4 in Miachel.

           Regarding claim 40, Andis does not explicitly teach that the thickness of the stationary blade at the edge defined by the blade teeth is approximately 0.06 mm.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the thickness of edge of the stationary blade within the range specified above, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In addition, it would have been an obvious matter of design choice to size of the thickness of the edge of the stationary blade as specified in the claim, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 

8.       Claims 27, 35, 37 and 40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Maichel. Regarding claim 27, Miachel teaches everything noted above including that the guard and the stationary blade define a gap therebetween at the cutting plane that appears to be in a range of about 0.1 mm to about 0.5 mm. In addition, it would have been obvious to one having ordinary skill in the art at the In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Furthermore, it would have been an obvious matter of design choice to choose the size of the stationary blade and the guard in a manner that the gap therebetween them would be as specified in the claim, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 
        Regarding claim 35, Miachel teaches everything noted above including that the angle of the guard appears to be in a range of about 20 degrees to about 45 degrees. In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the angle in the range of 20 degrees to 45 degrees, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
         Regarding claim 37, Miachel teaches that at least one of the teeth (the two end teeth shown in Fig. 3) has a thickness that is more than the thickness of the teeth 4. Miachel does not explicitly teach that the thickness of the at least one of the comb teeth has a thickness of 0.5 mm and at least one of the comb teeth 4 has a thickness of no more than 0.1 mm. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select the thickness of the teeth specified in the claim, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In addition, it would have been an obvious matter of design choice to size of the thickness of the teeth as specified in the claim, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 

However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the thickness of edge of the stationary blade within the range specified above, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In addition, it would have been an obvious matter of design choice to size of the thickness of the edge of the stationary blade as specified in the claim, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). In addition, 


9.       Claims 27 and 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Muros. Regarding claim 27, Muros teaches everything noted above including that the guard 11 and the stationary blade define a gap therebetween at the cutting plane that appears to be in a range of about 0.1 mm to about 0.5 mm. See Fig. 4 in Muros. In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select the gap as specified in the claim, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Furthermore, it would have been an obvious matter of design choice In re Rose, 105 USPQ 237 (CCPA 1955). 
        Regarding claim 35, Muros teaches everything noted above including that the angle of the guard appears to be in a range of about 20 degrees to about 45 degrees. In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the angle in the range of 20 degrees to 45 degrees, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


Conclusion
10.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
 Zuidervaart et al. (2018/0104834 A1), Wahl et al. (4,724,614), Tanabe et al. 
 (4,512,077), Lau (9,391,655), Geiser et al. (2011/0016729), Lau (8,769,828), and Van Straaten et al. (9,381,656) teach an electric handheld trimmer including a guard having comb teeth.


            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724    

                                                                                                                                                                                                  February 17, 2021